Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutai et al. (JP 2014-241431)
Claim 1: Tsutai teaches a wavelength conversion member comprising: phosphor particles and thermally conductive particles both dispersed into an inorganic binder [0016, 0017, 0024]; wherein a refractive index difference between the inorganic binder and the thermally conductive particles being 0.2 or less [0024], and a volume ratio of a content of the inorganic binder to a content of the thermally conductive particles being 80: 20 to over 40: below 60 (Table 1-3).  Though not specified as thermally conductive, 
Claim 5: Tsutai teaches [0024] the thermally conductive particles have an average particle diameter D50 of 20 um or less.  
Claim 6: Tsutai teaches [0024] the thermally conductive particles have a higher thermal conductivity than the phosphor particles.  
Claim 7: Tsutai teaches [0024] wherein the thermally conductive particles are made of an oxide ceramic.  
Claim 8: Tsutai teaches [0024] the thermally conductive particles are at least one selected from the group consisting of aluminum oxide, magnesium oxide, yttrium oxide, zinc oxide, and magnesia spinel.  
 teaches [0020] the inorganic binder has a softening point of 1000oC or lower.  
Claim 10: Tsutai teaches [0020] the inorganic binder has a refractive index (nd) of 1.6 to 1.85.  Tsutai teaches the materials used in the instant application and would therefore teach the desired material properties.
Claim 11: Tsutai teaches [0020-0022] wherein the inorganic binder is glass.  
Claim 12: Tsutai teaches [0020-0022] the glass is substantially free of alkali metal component.  
Claim 13: Tsutai teaches [0016, 0017, 0024] a difference in coefficient of thermal expansion between the inorganic binder and the thermally conductive particles is 60 x 10-7 or less in a temperature range of 30 to 3800C.  Tsutai teaches the materials used in the instant application and would therefore teach the desired material properties.
Claim 14: Tsutai teaches wherein a content of the phosphor particles is 1 to 70% by volume (Table 1-3).    Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion 
Claim 15: Tsutai teaches [0025] a thickness of 500 um or less.  
Claim 16: Tsutai teaches [0016, 0017, 0024] a thermal diffusivity of 5 x 10-7 m2/s or more.  Tsutai teaches the materials used in the instant application and would therefore teach the desired material properties.
Claim 18: Tsutai teaches [0014-0015] a light-emitting device comprising: the wavelength conversion member according to claims 1; and a light source operable to irradiate the wavelength conversion member with excitation light.  
Claim 19: Tsutai teaches [0007, 0014-0015] the light source is a laser diode.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tsutai et al. JP 2014-241431 as applied to claim 1 above, and further in view of Furuyama et al. (US PGPub 2020/0058830)
Regarding claim 2, as described above, Tsutai substantially reads on the invention as claimed, except Tsutai does not teach a porosity of 10% or less.  Furuyama teaches a wavelength conversion member with a porosity of 10% or less (ABS, [0043]) to produce a more robust wavelength conversion material. Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   There is nothing in the present application to indicate that the claimed range is critical.

Claims 3-4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutai et al. JP 2014-241431 as applied to claim 1 above, and further in view of Nagasaki et al. (US PGPub 2020/0011507).
Regarding claim 3, as described above, Tsutai substantially reads on the invention as claimed, except Tsutai does not teach a distance between a plurality of 
Claim 4: Tsutai teaches wherein a plurality of the thermally conductive particles are in contact with each other and/or the thermally conductive particles are in contact with the phosphor particles [0101].    
Claim 17: Tsutai teaches wherein a light entrance surface and/or a light exit surface is anti-reflection treated [0135].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/Primary Examiner, Art Unit 2814